Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 13, 14, 16 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/356,390. Claim 15 of the ‘390 application includes all of the structure of the instant claims 13, 14, 16 and 17, with more specific recitations (e.g. “vane” for “component” and “outer wall” for “wall”). As such this is an anticipation (i.e. Goodman-type) obviousness double patenting rejection.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP ‘409324605
Regarding claim 18 JP ‘605 teaches:
A method of cooling a component (vane ring of Fig. 1 including all vanes 21 and shroud and cooling structures there attached) for a turbine engine (Fig. 2), the method comprising: flowing cooling air through a first cyclone separator (30) located within the component (at least partially within 21 and the shrouding via pipe 25) to define a cleaned first supply of cooling air (see post swirl gas shown by flow .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘605 in view of DE ‘19834376.
Regarding claim 13 JP ‘605 teaches: 
 A component (vane ring of Fig. 1 including all vanes 21 and shroud and cooling structures there attached) for a turbine engine (Fig. 2), a body having a wall (e.g. airfoil walls): at least partionally defining an interior and separating a combustion air flow path from a cooling airflow path (by means of creating passageways 23) at least one fluid inlet supplying cooling air to the interior of the body (see flow arrow in Fig. 2 for cooling air)  at least two cyclone separators (30, shown but from abstract it is understood that it is repeated for each vane) supplying cooling air to the interior of the body (flow 
JP’605 is silent as to a dirty air outlet for the cyclone separators.
However, it is common to provide dirty air outlets for cyclone separators. One such example is DE ‘376 in which a dirty air outlet (21, 34) is provided to the cyclone separator and used to remove the dirty air and exhaust it to a harmless region in the engine (abstract). Therein it would have been obvious to one of ordinary skill in the art prior to the invention to modify JP ‘605 with DE ‘376 to arrive at the claimed invention by providing a dirty air outlet to each cyclone separator in order to allow the filtered particles to be exhausted.
Regarding claim 14 JP ‘605 as modified further teaches:
Further comprising an airfoil body extending between an outer band and an inner band (Fig. 2) wherein the at least two cyclone separators are coupled to one of the outer band or the inner band (via pipe 25).
Regarding claim 15 JP ‘605 as modified further teaches:
Wherein the outer band is coupled to one of the at least two cyclone separators, and the inner band is coupled to another of the at least two cyclone separators (in this instance all separators are connected to both the inner and outer band by way of pipe 25 and internal cooling structures of the vanes).
Allowable Subject Matter
Claims 1-12 are allowed.
JP ‘605 is considered the closest prior art and is generally representative of the state of the art.

Claims 16 and 17 are rejected under non-statutory double patenting grounds and depend on a rejected base claim but would be allowable if rewritten to include all of the structure of the base and any preceding claims and in such a way as to overcome the double patenting rejection (or if a properly filed TD is received).
Claims 19 and 20 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten to incorporate all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/WOODY A LEE JR/               Primary Examiner, Art Unit 3745